Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-20-2009

USA v. Watts
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3048




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Watts" (2009). 2009 Decisions. Paper 2014.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/2014


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ____________

                                       No. 07-3048
                                      ____________

                            UNITED STATES OF AMERICA

                                              v.

                                 ANSELMO E. WATTS,

                                            Appellant
                                      ____________

                            On Appeal from the District Court
                        of the Virgin Islands – Appellate Division
                                  Division of St. Thomas
                                  (D.C. No. 06-cr-00003)
                       District Judge: Honorable Curtis V. Gomez
                                      ____________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  December 8, 2008

             Before: FISHER, JORDAN and STAPLETON, Circuit Judges.

                                 (Filed:January 20, 2009)
                                      ____________

                               OPINION OF THE COURT
                                    ____________

FISHER, Circuit Judge.

       Defendant Anselmo Watts appeals his conviction following a jury trial for

possession of a controlled substance with intent to distribute in violation of 21 U.S.C.
§ 841(a)(1). His sole argument on appeal is that there was insufficient evidence of his

intent to distribute. For the reasons set forth below, we will affirm.

                                              I.

       We write exclusively for the parties, who are familiar with the factual context and

legal history of this case. Therefore, we will set forth only those facts necessary to our

analysis.

       On September 28, 2004, Virgin Islands Police Officers Rolando Huertas and

Nyeim France observed a vehicle driving erratically and at a high rate of speed. The

officers also noticed that the vehicle had a cracked windshield. The officers conducted a

routine traffic stop and asked the driver to produce his driver’s license, registration, and

insurance. Watts was the driver of this vehicle. From outside the vehicle, Officer France

noticed “marijuana buds” on a seat and in the ashtray. Officer Huertas asked Watts if

there was anything else inside the vehicle, and Watts responded: “No, you could go

ahead and check.” Officer Huertas found a Wendy’s bag with a brick-shaped object

under the driver’s seat of the vehicle and asked Watts if he knew what was inside the bag.

Watts did not respond immediately and Officer Huertas repeated his question, at which

point Watts replied: “[Y]eah, I know what that be.” The officers then issued a Miranda

warning and placed Watts under arrest. After receiving a second Miranda warning at the

police station, Watts stated that he found the package by a dumpster across from a junior

high school and that he thought it was weed.



                                               2
         On February 1, 2006, Watts was charged in a one-count indictment with

possession with intent to distribute cocaine in violation of 21 U.S.C. § 841(a)(1). Trial

commenced on June 26, 2006,1 at which time the Government presented testimony from a

Drug Enforcement Administration forensic chemist who testified that the package

contained 998.5 grams of cocaine at 89% purity. At the close of the Government’s case,

Watts moved for a judgment of acquittal pursuant to Federal Rule of Criminal Procedure

29. The District Court denied the motion. Without presenting any witnesses, Watts

renewed his motion for judgment of acquittal, and the District Court again denied the

motion. The jury returned a guilty verdict, and following sentencing Watts filed a timely

notice of appeal.

                                             II.

         The District Court had jurisdiction pursuant to 18 U.S.C. § 3231, and we have

jurisdiction to review the District Court’s final decision pursuant to 28 U.S.C. § 1291. In

reviewing a challenge to the sufficiency of the evidence, we ask whether, after viewing

the evidence in the light most favorable to the Government, any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt. Jackson v.

Virginia, 443 U.S. 307, 318-19 (1979); United States v. Jimenez, 513 F.3d 62, 81 (3d Cir.

2008).


         1
        An earlier trial commenced on April 18, 2006, and concluded on April 19, 2006,
with a hung jury. The District Court subsequently granted Watts’s motion for a mistrial
based on the jury’s inability to reach a verdict.

                                              3
                                             III.

       Watts argues that his conviction for possession with intent to distribute cocaine

should be reversed because the fact that the quantity of the cocaine was almost one

kilogram and the purity of the cocaine was 89% was not sufficient evidence from which a

trier of fact could infer intent to distribute. Contrary to Watts’s contention, “[w]hen a

defendant is found in possession of a sufficiently large quantity of drugs, an intent to

distribute may logically be inferred from the quantity of drugs alone.” United States v.

Rodriguez, 961 F.2d 1089, 1092 (3d Cir. 1992). Several other Courts of Appeals are in

agreement that an intent to distribute may reasonably be inferred from the large quantity

of the drugs in a defendant’s possession. See United States v. O’Campo, 937 F.2d 485,

488 (9th Cir. 1991) (“Possession of a large quantity of cocaine alone may be sufficient to

infer both knowledge and intent.”); United States v. Brown, 921 F.2d 785, 792 (8th Cir.

1990) (“[I]ntent to distribute . . . can be inferred solely from possession of a large quantity

of drugs.”); United States v. Montoya, 782 F.2d 1554, 1555 (11th Cir. 1986) (concluding

the evidence was sufficient because the defendant was in possession of “a quantity of

cocaine large enough for the jury to infer an intention to distribute it”). However, when

the amount of cocaine in a defendant’s possession is consistent with personal use, then it

is not permissible for a jury to infer an intent to distribute. See Turner v. United States,

393 U.S. 398, 423 (1970) (“[H]aving a small quantity of a cocaine and sugar mixture

[14.68 grams] is itself consistent with [the defendant’s] possessing the cocaine not for



                                              4
sale but exclusively for his personal use.”); United States v. Boissoneault, 936 F.2d 230,

234 (2d Cir. 1991) (“[T]he quantity of cocaine at issue, 5.31 grams (.19 oz.), was not

inconsistent with personal use.”); United States v. Latham, 874 F.2d 852, 863 (1st Cir.

1989) (“[A]n inference of intent to distribute is not warranted from the possession of one

ounce of cocaine.”).

       In the instant case, the evidence presented at trial included testimony that the

contents of the brick-shaped object found under the driver’s seat of Watts’s car contained

998.5 grams of 89% purity cocaine. When viewed in the light most favorable to the

Government, it is clear that this evidence was sufficient for a rational jury to find that the

Government proved beyond a reasonable doubt that Watts possessed the cocaine with an

intent to distribute. The large quantity of cocaine in Watts’s possession was alone

sufficient for the jury to infer that he intended to distribute it. Although there was not

testimony at trial with respect to whether possessing nearly one kilogram of cocaine was

inconsistent with personal use, this was a reasonable inference for the jury to make.

Therefore, the evidence was sufficient to establish Watts’s intent to distribute cocaine,

and his argument on appeal must fail.

                                             IV.

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                               5